Name: 2002/312/EC: Council Decision of 15 April 2002 concerning the acceptance, on behalf of the European Community, of the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001
 Type: Decision
 Subject Matter: international affairs;  plant product;  United Nations;  cooperation policy;  European construction
 Date Published: 2002-04-27

 Avis juridique important|32002D03122002/312/EC: Council Decision of 15 April 2002 concerning the acceptance, on behalf of the European Community, of the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 Official Journal L 112 , 27/04/2002 P. 0034 - 0034Council Decisionof 15 April 2002concerning the acceptance, on behalf of the European Community, of the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001(2002/312/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) On 13 March 2001 the negotiating conference set up by the United Nations Conference on Trade and Development (Unctad) adopted the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 (hereinafter referred to as the Agreement).(2) This new Agreement has been negotiated to replace the International Jute Agreement, 1989, which went into liquidation on 11 October 2001.(3) The Community is a member of the International Jute Agreement, 1989, as extended, and it is therefore in its interest to approve the Agreement, which replaces it,HAS DECIDED AS FOLLOWS:Article 1The Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to deposit the instrument of acceptance on behalf of the Community(1).Done at Luxembourg, 15 April 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.